Title: To John Adams from Edmund Jenings, 10 March 1779
From: Jenings, Edmund
To: Adams, John


     
      Dear Sir
      Paris March 10 1779
     
     I Hope this will meet you in good Health at Nantes and that you will find every thing there Agreable to your Wishes.
     By the Mail from England we learn Lord Norths Plan for raising the Money already voted.
     1stly. a Surcharge of 5 per Cent on the Amount of all the Articles of the Duties of Excise and Customs, except, Beer, Soap, Candles and Hides
     *2dly. 9d. per Stage for last Horse in Post Chaises
     
     3dly. the Right of Franking to be Abolished.
     & 4thy. a Duty to be laid on Cambricks which have been hitherto prohibited.
     The whole of which Taxes will produce £478 771. to pay £472.510.
     They will fall lightly upon the several Articles; but as they go to almost all the Necessaries of Life, and as Rapine and Extortion will double them on the Consumer I have no doubt, they will Cause great Uneasiness.
     When the Minister was asked About Spain, He said He had not satisfied the Doubts of the Money Lenders, removed their Fears nor given them Hopes about her Conduct. That As to the American War, He certainly intended to prosecute it, but on a Narrower Scale, than it had been; that reinforcements were to be sent to Sir H. C. but it was not yet Time to send them.
     On a Supposition that One or More french fleets are out the West and East India fleets are prevented Sailing.
     Keppel has been closeted by the King, but it is supposed He Will not Act with the present Ministry.
     It is positively reported in the London Papers, that the Peace between the Emperor and Prussia is concluded, that the Emperor is to establish the Paletine in his Estates in Bavaria, and is to have some foederal Rights renounced to Him in return.
     It is said in the papers that Campbel has demanded reinforcements of Clinton. They certainly do not mean to stay in Georgia unless they meet with great Success by the Countrys Coming in, but will plunder and leave it. This at least is political.
     I Trust you will excuse the Liberty I took in putting the Pamphlet, entitl’d Considerations &c. in your Hand. It has been published some Time in England, and gave me the opportunity of Knoing the Sense of Many Leading Men of the Minority on the important Question of Independancy, but the occasion of its publication Arose from a Conversation with one, of the Ministerial Party, of Rank and Power.
     Meeting Him one day, I was long backwards in entering into discourse with Him, until He told me, that there then appeared some Signs of a Change in the Kings Mind. This lead me to open myself to Him on the Subjects, then Current about London relative to a Pacification. Having listened to me Attentively, He said He wished to talk further on the Subject, and for that purpose desird that I would go with Him into the Country. I had my reasons for refusing, but drew up a few Sheets, Containing the Substance of the Conversation, and presenting them, gave Him, at his request, the Liberty of Shewing them to others. His and their opinions were flattering; He Himself told me, in particular, that if ever the Question of Independancy came before the House it should not be lost for want of his Vote. And As Others might b’Affectd as He was, He desired it might be published. In Consequence of which, I entrusted it to the Care of a Friend who published it since I came to Paris, carefully concealing my Name, being fearful of appearing a busy Man. I shewed it to our Friend at Chaillot who told me, He had left it with You. I wish it may now Obtain your Attention, and meet with your Approbation; altho it has not succeeded in its principal object, such attention and Approbation will be a Proof your Sense of my Sentiments of my Disposition towards my Country. Should it not meet with your Approbation, I shall at least have your free thoughts, to Correct Mine.
     In perusing the Pamphlet, I trust, you will not Think me presumptuous, in venturing on such a great Discussion. In particular in pointing out what Concepions and Stipulations might be made, it was necessary to point out some, to draw the Attention of a Selfish People, and to make the bitter Pill of Independancy somewhat Paleatable. You will see plainly, that the Propositions are grounded on such a View of the Interests of our Country, as one, who has lived too long seperated from Her, might be supposed to have. You, who have mixed in all Transactions and have a Knowledge of her True Interests, may perhaps see Matters in another Light. You may see, that tho there are things which might be adopted, yet that the workings of Ambitious Men and the temper of rising States may Expect some thing more. But you will be pleased to Observe, that the Concepions are expressed in the most general Indefinite and doubtful Manner, that the Object of the whole was to gain an Immediate Acknowledgement of the Independancy, which is so essential, as to warrant perhaps the making some Sacrifices. Sacrifices however, which the Acknowledgement of the Independancy would, by a prudent Management, be soon recovered. I could have made it much fuller, but I wished to set people a thinking and reasoning on the Subject.
     I Know not whether I ought not to make some Apology for what is said, relative to the Power of the Commissioners to treat of Terms of Peace in Europe. The Congress ought to be, and is considered by me, as the best Judges of the Interests of America, and therefore cannot be Supposed, will trust to any Man the final Adjustment of them. That is not proposed, but only, that as the Interests of one or more of the Powers of Europe may be mixt with those of America, there ought to be Authority entrusted here, not only to receive Propositions but to treat of Preliminaries. I Hope I shall not be Misunderstood on this Head.
     There is No one, who wishes more Earnestly than I do, that you may Arrive Safely and Soon in America; and that you may find Things there in the best Situation—you can give much Information, which is apparently much wanted. I wish I had had an opportunity and that I could have taken the Liberty of opening my Mind to You in the fullest Manner. I am Happy to think, however, that as far as I can Judge of your Sentments, mine are entirely Conformable to them. I am obliged to you for the Confidence you shewed me on your Departure. The Respect I have for You, and the Honor and Interest of my Country, will induce me to Endeavour most studiously to make myself worthy of it. The Honor you have done me in demanding my Correspondance is highly flattering to and shall be cherished by me in the most willing Obedience. For this purpose give me leave to Suggest the Necessity of Changing your Name, and writing under a feigned Signature—your real one is too Important to be seen by the Enemies of the States, and mine is of no Consequence to Keep. And therefore after praying God to bless You and Yours Give me Leave to Subscribe myself Dear Sir Your Most Faithfull & Obt Hble Servt.
     
      Jean Clement
     
     
      P.S. *this tax is alterd and it now stands thus one penny per mile for every pair of Horses travelling post in Chaises. Inn Keepers letting Horses pay 5 £ per Annum.
     
    